In this case the Chief Justice, Mr. Justice Terrell and Mr. Justice Strum are of opinion that the order appealed from should be reversed, while Mr. Justice Whitfield, Mr. Justice Ellis and Mr. Justice Buford are of opinion that the order should be affirmed; and there being no prospect of a change of judicial opinion, the order should be affirmed on the authority of State ex rel. Hampton v. McClung, 47 Fla. 224,37 South. Rep. 51; State ex rel. Amos v. Hamway, 87 Fla. 55,100 South. Rep. 796.
Affirmed.
  All concur. *Page 328